                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

Mark S.,                                            )
                                                    )
                Plaintiff,                          )
                                                    )    Case No. 18 CV 50276
        v.                                          )
                                                    )    Magistrate Judge Lisa A. Jensen
Andrew Marshall Saul,                               )
Commissioner of Social Security,                    )
                                                    )
                Defendant.                          )


                             MEMORANDUM OPINION AND ORDER1

        Plaintiff Mark S. brings this action under 42 U.S.C. § 405(g) seeking a remand of the

decision denying him social security benefits.2 For the reasons set forth below, the

Commissioner’s decision is affirmed.

                                             I. Background

        In September 2015, Plaintiff filed an application for disability insurance benefits, alleging

a disability beginning on December 1, 2012 due to his fibromyalgia and extreme exhaustion.

Plaintiff worked for 33 years, until he retired on December 1, 2012, as a service inspector for the

city of Rockford’s water utility department. Plaintiff reported suffering from symptoms of

chronic fatigue syndrome (“CFS”) for over 30 years, noting that he was first diagnosed when he

was approximately 27 years old. Plaintiff suffered from a variety of health issues but described

his chronic fatigue to be the “most disabling,” noting that he “forced [himself] to work when [he]

wasn’t able.” R. 186.



1
 The Court will assume the reader is familiar with the basic Social Security abbreviations and jargon.
2
 The parties have consented to the jurisdiction of a United States Magistrate Judge for all proceedings
pursuant to 28 U.S.C. § 636(c).
                                                    1
       In the last few years of work, Plaintiff’s symptoms reportedly got worse and caused him

to be more absent from work. Plaintiff ultimately retired in 2012, two years before he was

eligible for full retirement benefits, because, he alleges, his chronic fatigue became disabling.

Following retirement, Plaintiff reportedly slept for three to four days at a time, getting up only to

use the bathroom and eat small meals. Plaintiff’s self-reported symptoms included headaches,

pain all over his body, short-term memory loss, tinnitus, irritable bowel syndrome, frequent

urination, lightheadedness, difficulty concentrating, and heartburn. Plaintiff continued to take

medication for his chronic fatigue but reported that it provided only minimal relief.

       Although Plaintiff reported seeing multiple specialists and undergoing numerous tests

approximately 20 years ago to resolve his chronic fatigue, Plaintiff’s medical records contained

in the administrative record only spanned from 2012 through March 2017. During that time,

Plaintiff was being treated for his CFS by his primary care physician, Dr. Diane Zug. The first

progress note dated June 19, 2012 states that Plaintiff has been dealing with his symptoms of

chronic fatigue syndrome for over 30 years. He struggled to work due to his symptoms but was

able to work. However, in the last few years he noted it was more and more difficult to get to

work and he was missing more days of work. His symptoms included significant fatigue,

including being unable to get out of bed at times, headaches, confusion, memory lapses, and

pain. He also reported anxiety, diarrhea, and abdominal pain. R. 251–52. The remaining

records from Dr. Zug consists of mainly annual physical examinations with his treatment being

limited to prescriptions for Tramadol, Vyvanse, and Effexor. Plaintiff’s reported symptoms and

physical examinations remained mostly stable throughout his treatment with Dr. Zug. See R.

229–30, 237–39, 289–91, 319–20.




                                                  2
       The ALJ ultimately denied Plaintiff’s request for benefits. At step two of the sequential

analysis, the ALJ found that Plaintiff suffered from affective disorder and anxiety disorder but

found both impairments non-severe. The ALJ specifically found that Plaintiff’s alleged CFS was

not medically determinable. Because the ALJ determined that Plaintiff was not disabled at step

two, she did not proceed with the remaining steps of the sequential evaluation process.

                                     II. Standard of Review

       A reviewing court may enter judgment “affirming, modifying, or reversing the decision

of the [Commissioner], with or without remanding the cause for a rehearing.” 42 U.S.C.

§ 405(g). If supported by substantial evidence, the Commissioner’s factual findings are

conclusive. Id. Substantial evidence consists of “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019). Accordingly, the reviewing court is not to “reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute [its] judgment for that of the Commissioner.” Burmester v.

Berryhill, 920 F.3d 507, 510 (7th Cir. 2019).

       However, the Seventh Circuit has emphasized that review is not merely a rubber stamp.

Scott v. Barnhart, 297 F.3d 589, 593 (7th Cir. 2002) (a “mere scintilla” is not substantial

evidence). A reviewing court must conduct a critical review of the evidence before affirming the

Commissioner’s decision. Eichstadt v. Astrue, 534 F.3d 663, 665 (7th Cir. 2008). Even when

adequate record evidence exists to support the Commissioner’s decision, the decision will not be

affirmed if the Commissioner does not build an accurate and logical bridge from the evidence to

the conclusion. Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008). Moreover, federal courts

cannot build a logical bridge on behalf of the ALJ. See Mason v. Colvin, No. 13 C 2993, 2014

WL 5475480, at *5-7 (N.D. Ill. Oct. 29, 2014).



                                                 3
                                           III. Discussion

       Plaintiff challenges the ALJ’s determination that his CFS was not a medically

determinable impairment at step two. At the outset, the Court notes that many of Plaintiff’s

arguments for remand are both undeveloped and unclear. It is not for this Court to develop

Plaintiff’s arguments or comb through the record to find support. See Gross v. Town of Cicero,

Ill., 619 F.3d 697, 704 (7th Cir. 2010) (explaining that it is not the court’s “responsibility to

research and construct the parties’ arguments”) (internal quotations omitted); Crespo v. Colvin,

824 F.3d 667, 674 (7th Cir. 2016) (finding perfunctory and undeveloped arguments forfeited).

Accordingly, the Court will address only the specific issues raised in Plaintiff’s opening brief

and will not speculate as to possible arguments Plaintiff was attempting to make. See Olsen v.

Colvin, 551 F. App’x 868, 875 (7th Cir. 2014) (noting that the claimant has the “burden to show

that the ALJ’s decision is not supported by substantial evidence”). Specifically, Plaintiff makes

the following arguments for a remand: the ALJ misread Social Security Ruling 14-1p; the ALJ

made multiple medical judgments without expert testimony; the ALJ inappropriately relied on

normal physical examinations; the ALJ failed to develop the record; and the ALJ erred in

according little weight to Dr. Zug’s opinions.

       A step two determination is typically only a threshold requirement. However, because

the ALJ in this case did not proceed to the remainder of the evaluation process, it is dispositive

of Plaintiff’s disability determination. The parties do not dispute that Plaintiff was diagnosed

with CFS or that Plaintiff repeatedly reported symptoms of disabling fatigue. The parties differ

on whether the evidence in the record supports a finding that Plaintiff met the criteria for

establishing a medically determinable impairment of CFS.




                                                  4
                           A. ALJ Misread Social Security Ruling 14-1p

        Social Security Ruling 14-1p outlines how an ALJ should determine whether a claimant’s

CFS is a medically determinable impairment. Generally, CFS is the presence of clinically

evaluated, persistent or relapsing chronic fatigue that is of new or definite onset, is not caused by

other disorders or ongoing exertion, is not substantially alleviated by rest, and results in

substantial reduction in previous levels of occupational, educational, social, or personal

activities. Diagnostic symptoms of CFS include postexertional malaise lasting more than 24

hours, self-reported impairments in short-term memory and concentration, sore throat, tender

cervical or axillary lymph nodes, muscle pain, multi-joint pain without swelling or tenderness,

headaches, and waking unrefreshed.3 SSR 14-1p, 2014 WL 1371245, at *3. People with CFS

may have co-occurring conditions such as fibromyalgia, irritable bowel syndrome, new allergies

or sensitivities to foods or chemicals etc., or loss of thermostatic stability.

        Social Security Ruling 14-1p recognizes that a physician’s diagnosis of CFS alone is not

enough to establish that CFS is a medically determinable impairment. For CFS to be considered

a medically determinable impairment, a CFS diagnosis must also be accompanied by medical

signs or laboratory findings. Id. at *2, 4. Such medical signs may include: palpably swollen or

tender lymph nodes on physical examination; nonexudative pharyngitis; persistent, reproducible

muscle tenderness on repeated examinations, including the presence of positive tender points;

frequent viral infections with prolonged recovery; sinusitis; ataxia; extreme pallor; or

pronounced weight changes. Id. There are also certain laboratory signs that establish the




3
  Other symptoms may include muscle weakness, disturbed sleep patterns, visual difficulties, orthostatic
intolerance, respiratory difficulties, cardiovascular abnormalities, gastrointestinal discomfort, and urinary
or bladder problems.
                                                      5
existence of CFS, including certain elevated antibody titers and abnormal MRI brain scans. Id.

at *5.

         Plaintiff argues that the ALJ misread Social Security Ruling 14-1p by finding that Dr.

Zug needed to rule out other causes for Plaintiff’s fatigue before diagnosing him with CFS. In

doing so, Plaintiff acknowledges that Social Security Ruling 14-1p states that “a physician

should make a diagnosis of CFS only after alternative medical and psychiatric causes of chronic

fatiguing illness have been excluded.” SSR 14-1p, 2014 WL 1371245, at *2 (internal quotations

omitted). Nevertheless, Plaintiff goes on to argue that “nowhere in the SSR does it absolutely

state that ruling out other conditions is required before the diagnosis is considered valid.”

Plaintiff’s Brief at 7, Dkt. 9. This Court disagrees.

         First, Social Security Ruling 14-1p, although not as explicit as Plaintiff would like, does

require ruling out other causes before diagnosing CFS. The above quoted language cited by

Plaintiff supports this determination. Additionally, one of the ALJ’s reasons for discounting Dr.

Zug’s diagnosis was because she appeared to diagnose Plaintiff based solely on his reported

symptoms. Social Security Ruling 14-1p specifically address this type of diagnosis, stating that

“a physician can make the diagnosis of CFS based on a person’s reported symptoms alone after

ruling out other possible causes for the person’s symptoms.” SSR 14-1p, 2014 WL 1371245, at

*4. Accordingly, Social Security Ruling 14-1p support the ALJ’s finding that Dr. Zug was

required to rule out other causes before diagnosing Plaintiff with CFS.

         However, this does not end the discussion. Even if Dr. Zug was not required to rule out

other causes, as Plaintiff argues, her diagnosis of CFS alone was not enough to prove a medically

determinable impairment. “[T]here must also be medical signs or laboratory findings before we

may find that a person has an MDI of CFS.” SSR 14-1p, 2014 WL 1371245, at *4. Plaintiff has



                                                  6
failed to put forth any objective evidence to satisfy this explicit requirement for medical signs or

laboratory findings. See Id. at *2, 4; see also 20 C.F.R. § 404.1521 (stating that a claimant’s

medically determinable impairments “must result from anatomical, physiological, or

psychological abnormalities that can be shown by medically acceptable clinical and laboratory

diagnostic techniques”).

       The ALJ found that although Plaintiff reported symptoms that “could be signs of CFS,”

including abdominal muscle pain along with one episode of syncope and memory issues, there

was no objective medical support for Plaintiff’s self-reported symptoms. R. 22. The ALJ

pointed to Dr. Zug’s benign observations and mostly normal physical examinations and the

psychological consultative examiner’s finding that Plaintiff suffered no impairment in cognitive

functioning.

       Plaintiff does not dispute the ALJ’s findings or otherwise point to any medical signs or

laboratory findings suggesting that he suffered from CFS. At step two, it was Plaintiff’s burden

to establish a medically determinable impairment. See Bowen v. Yuckert, 482 U.S. 137, 146

(1987) (citing 42 U.S.C. § 423(d)(5)(A)). Although the medical records document Plaintiff’s

consistent complaints of disabling fatigue, Plaintiff has pointed to no medical signs or laboratory

reports consistent with Social Security Ruling 14-1p to demonstrate that his CFS was medically

determinable. See Scheck v. Barnhart, 357 F.3d 697, 702 (7th Cir. 2004) (“It is axiomatic that

the claimant bears the burden of supplying adequate records and evidence to prove their claim of

disability.”); 20 C.F.R. § 404.1521 (“[A] physical or mental impairment must be established by

objective medical evidence from an acceptable medical source. We will not use your statement

of symptoms, a diagnosis, or a medical opinion to establish the existence of an impairment(s).”).

Moreover, Plaintiff makes no argument that his subjective complaints alone are of such severity



                                                 7
that they qualify as medical signs under the regulations. Therefore, the evidence supports the

ALJ’s finding that Plaintiff’s CFS was not medically determinable.

                B. ALJ Made Medical Judgments Without Expert Testimony

       Plaintiff argues that the ALJ made “multiple medical judgments” when she determined

that Dr. Zug’s treatment notes were not consistent with a diagnosis of CFS. Plaintiff’s Brief at 7,

Dkt. 9. Plaintiff does not point out what medical judgments the ALJ made that require a remand.

Plaintiff merely cites to Dr. Zug’s treatment notes to argue that contrary to the ALJ’s finding, Dr.

Zug did rule out other causes for Plaintiff’s fatigue.

       This is the type of perfunctory and undeveloped argument that results in forfeiture. See

Crespo, 824 F.3d at 674. Forfeiture aside, Plaintiff’s argument still fails. First, it is unclear how

the ALJ’s review of Dr. Zug’s treatment notes to determine if she ruled out other possible causes

would be considered an inappropriate medical judgment. Seamon v. Astrue, 364 F. App’x 243,

247 (7th Cir. 2010) (finding that ALJs may not “play doctor” but must weigh the evidence and

make appropriate inferences from the record); see also SSR 14-1p, 2014 WL 1371245, at *4

(“We will find that a person has an MDI of CFS if a licensed physician diagnosed CFS, and this

diagnosis is not inconsistent with the other evidence in the person’s case record.”) (emphasis

added). Second, even if the ALJ was wrong to conclude that Dr. Zug failed to rule out other

causes for Plaintiff’s fatigue, it does not require a remand because the regulations still require

objective medical signs or laboratory findings before the ALJ can find that CFS is a medically

determinable impairment. See SSR 14-1p, 2014 WL 1371245, at *4; See 20 C.F.R. § 404.1521

(“[A] physical or mental impairment must be established by objective medical evidence from an

acceptable medical source. We will not use your statement of symptoms, a diagnosis, or a




                                                  8
medical opinion to establish the existence of an impairment(s).”). As stated above, Plaintiff has

offered no signs or laboratory reports that are consistent with a diagnosis of CFS.

              C. ALJ Inappropriately Relied on Normal Physical Examinations

       Plaintiff appears to be making the general argument that the ALJ and the Commissioner

played doctor. Plaintiff takes issue with the ALJ and the Commissioner’s reliance on normal or

benign physical examinations, noting that Social Security Ruling 14-1p identifies only two

physical abnormalities to support a diagnosis of CFS, namely swollen lymph nodes or tender

muscles. Although Plaintiff makes this argument to claim that the ALJ should have ordered a

second consultative examination, which the Court rejects below, Plaintiff also appears to be

arguing that the ALJ was playing doctor by characterizing Dr. Zug’s physical examinations as

normal or benign. Plaintiff’s argument on this issue is less than clear. Nevertheless, even with a

generous interpretation of Plaintiff’s argument, it fails for several reasons.

       First, swollen lymph nodes and tender muscles are not the only objective medical

findings available under the regulations. Social Security Ruling 14-1p also identifies

nonexudative pharyngitis, frequent viral infections, sinusitis, ataxia, extreme pallor, and

pronounced weight change as additional signs that may support a diagnosis of CFS. SSR 14-1p,

2014 WL 1371245, at *4. The record does not contain any evidence that any of these “signs”

were noted on physical examination.

       Second, Plaintiff provides no evidence that there were any other medical signs or

abnormal physical findings in the record that were or could be consistent with a finding of CFS

that the ALJ overlooked when characterizing Dr. Zug’s physical examinations as normal or

benign. See SSR 14-1p, 2014 WL 1371245, at *4 (identifying that in addition to the signs

specifically listed, signs could also include “[a]ny other medical signs that are consistent with



                                                  9
medically accepted clinical practice and are consistent with the other evidence in the case

record.”); Olsen, 551 F. App’x at 874–75 (“The cases in which we have concluded that an ALJ

‘played doctor’ are ones in which the ALJ ignored relevant evidence and substituted her own

judgment.”) (citing cases). Furthermore, if Plaintiff is attempting to argue that normal

examination findings are consistent with a diagnosis of CFS in this case, he has provided no

evidence in support.

       Lastly, the ALJ did not substitute her own judgement here by finding that Dr. Zug’s

physical examinations observed normal medical signs and her objective observations were

benign. Social Security Ruling 14-1p specifically requires the identification of medical signs or

laboratory findings in order to determine that CFS is a medically determinable impairment. Dr.

Zug’s physical examinations did not reveal any of these signs. The ALJ was not substituting her

judgement for that of Dr. Zug’s. Instead, the ALJ was reviewing Dr. Zug’s treatment notes for

objective medical evidence to support the CFS diagnosis. See Henke v. Astrue, 498 F. App’x

636, 640 (7th Cir. 2012) (“[T]he ALJ did not err or improperly ‘play doctor’ by examining the

medical record and determining that Dr. Preciado’s conclusions were unsupported by his own

notes or contradicted by other medical evidence.”).

       The two cases Plaintiff cites do not change this result. Moon v. Colvin, 763 F.3d 718,

722 (7th Cir. 2014) dealt with an ALJ that relied on an unremarkable MRI as evidence that the

plaintiff’s migraines were not a significant problem without the support of a medical opinion on

the topic. In Darby v. Berryhill, No. 16 CV 50336, 2017 WL 5903818, at *5 (N.D. Ill. Nov. 30,

2017), the court found that the state agency physicians did not support the ALJ’s cursory listing

analysis because their opinions were rendered before key evidence was uncovered about the

plaintiff’s condition and contained no analysis of why the listings were not met. Neither of these



                                                10
cases lend support here because the ALJ neither ignored relevant evidence nor substituted her

own judgment. Even if, as Plaintiff claims, the state agency physicians were required to

specifically identify each objective normal finding by Dr. Zug, the ALJ reviewed Dr. Zug’s

treatment notes and came to the same conclusion. As stated above, the ALJ was on solid ground

to characterize the objective examination findings as normal in light of the requirements under

Social Security Ruling 14-1p. Therefore, the ALJ did not play doctor when she characterized Dr.

Zug’s examinations as “normal” in the context of evaluating whether Plaintiff’s CFS diagnosis is

supported by objective medical evidence.

                               D. ALJ Failed to Develop the Record

        As addressed above, Plaintiff disagrees with the ALJ’s determination that his CFS was

not medically determinable but has pointed to no objective evidence to support such a finding

under the regulations. Instead, Plaintiff argues that a remand is required because the ALJ failed

to develop the record. Specifically, Plaintiff argues that the medical consultative examiner failed

to test him for swollen lymph nodes or tenderness of the muscles as possible medical signs that

would support finding a medically determinable impairment. This Court disagrees that

additional development was required.

        As the Commissioner points out, both the consultative examiner and Dr. Zug found that

Plaintiff had no lymphadenopathy, meaning no swollen lymph nodes.4 Additionally, the

consultative examiner found normal muscle tone, muscle mass, and senses in all extremities.


4
  Plaintiff makes an undeveloped argument that the Commissioner’s citation to the consultative
examiner’s finding of no swollen lymph nodes violates the Chenery doctrine. Even if this argument is not
deemed forfeited for being undeveloped, it is not the type of argument that must be rejected under the
Chenery doctrine. The reference to the consultative examiner’s finding is being used to show that the
consultative examination was sufficient and that Plaintiff’s only reason for requesting a second
examination is discredited. Furthermore, the ALJ relied on Dr. Zug’s benign physical findings when
rejecting Plaintiff’s CFS diagnosis. Part of Dr. Zug’s findings included no swollen lymph nodes during
any of her examinations of Plaintiff. R. 230, 238, 244, 252, 290.
                                                  11
Plaintiff offers no other reason for an additional consultative examination.5 Accordingly,

Plaintiff’s only argument for requesting a second consultative examination has been refuted.

        A case record is “insufficient when it does not contain all the information we need to

make our determination or decision.” 20 C.F.R. § 404.1520b(b). Here, in reviewing the

evidence before the ALJ, she had sufficient evidence to make a determination. Plaintiff’s

argument to the contrary is without merit. See Wilcox v. Astrue, 492 F. App’x 674, 678 (7th Cir.

2012) (“Particularly in counseled cases, the burden is on the claimant to introduce some

objective evidence indicating that further development is required.”).

                E. ALJ Erred in According Little Weight to Dr. Zug’s Opinions

        Plaintiff’s remaining argument, that the ALJ should have given more weight to Dr. Zug’s

opinions, similarly has no merit. Plaintiff entire argument on the topic consists of the following

four sentences:

        The ALJ gave these opinions little weight, because she felt they were not clear

        enough. TR. 25. However, pursuant to SSR 14-1p, she should have sought

        clarification of these opinions if she thought the diagnosis ambiguous. For reasons

        mentioned above, the state agency doctors’ opinions offered no clarification on

        Plaintiff’s diagnosis. As such, it was crucial that she give Dr. Zug an opportunity

        to clarify before discarding her opinions.

Plaintiff’s Brief at 10, Dkt. 9.




5
 Plaintiff claims the consultative examiner concluded that his presentation was “consistent” with CFS
and/or fibromyalgia. Plaintiff’s Brief at 8, Dkt. 9. This is not what the report states. The consultative
examiner reported his physical findings and merely included chronic fatigue syndrome/fibromyalgia
under the “impression” portion of his report.
                                                     12
        Dr. Zug’s opinions consisted of two letters that stated little more than Plaintiff is unable

to work due to his medical conditions.6 The ALJ gave both opinions little weight, noting that

they provided no relevant evidence to support such a conclusory disability determination. The

ALJ noted that Dr. Zug failed to specify any impairments or diagnosis, other than “chronic

medical conditions,” and failed to identify how these unidentified conditions limited Plaintiff’s

ability to work. R. 25. The ALJ reiterated that Dr. Zug’s treatment notes and examinations do

not shed any light on these opinions. The ALJ also noted that Dr. Zug was a family practitioner

that did not specialize in mental health or CFS. Furthermore, the record reveled that two other

doctors questioned Dr. Zug’s diagnosis of CFS. These are all valid reasons for the ALJ to

discount Dr. Zug’s opinions. See 20 C.F.R. § 404.1527(c)(1)–(5).

        Not only is Plaintiff’s argument on this issue perfunctory, but it also has no merit.

Plaintiff has not challenged the ALJ’s substantive reasons for discounting Dr. Zug’s opinions.

Plaintiff claims only that the ALJ should have sought clarification “if she thought the diagnosis

ambiguous.” Plaintiff’s Brief at 10, Dkt. 9. Yet, nowhere in Dr. Zug’s opinions does she

provide a diagnosis or otherwise explain what Plaintiff’s “chronic medical conditions” are or



6
  Dr. Zug’s opinions consisted of two letters from September 2012 and October 2016. The letters stated
the following:

        Mark is a patient of mine. He is currently on leave from work due to chronic medical
        conditions that inhibit his ability to perform his job. He is awaiting a decision from his
        application for disability. He is at this time unable to perform his job due to medical
        reasons. This is a request to extend his medical leave of absence until 9/30/12.

R. 225 (September 2012 letter).

        I am a Family Practitioner and Mark is a patient of mine. He has chronic medical
        conditions that are incapacitating and disabling. Due to this incapacity, he is unable to
        work any length of time, for any job. His medical conditions are chronic and will not
        improve. Please take this into consideration when reviewing his case.

R. 310 (October 2016 letter).
                                                   13
how they are disabling. Therefore, substantial evidence supports the ALJ’s decision to discount

Dr. Zug’s conclusory opinions.

                                         IV. Conclusion

       For the reasons stated in this Opinion, Plaintiff has failed to prove the existence of CFS

through medical signs or testing. See Kinsey v. Berryhill, No. 2:16-CV-69-PRC, 2017 WL

1101140, at *7 (N.D. Ind. Mar. 24, 2017) (finding that plaintiff did not meet her burden of

proving a medically determinable impairment of multiple sclerosis where she points to no

evidence of medical signs, imaging, or clinical findings to support a diagnosis and none of her

medical records contain the actual diagnosis or its medical basis and instead simply list or

mentions a historical diagnosis). Therefore, substantial evidence supports the ALJ’s

determination that there was insufficient evidence that Plaintiff has a medically determinable

impairment of CFS. Accordingly, Plaintiff’s motion for summary judgment is denied, and the

Commissioner’s motion is granted. The decision of the Commissioner is affirmed.



Date: March 4, 2020                           By:    ______________________
                                                     Lisa A. Jensen
                                                     United States Magistrate Judge




                                                14
